
	

113 S721 IS: Kelsey Smith Act
U.S. Senate
2013-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 721
		IN THE SENATE OF THE UNITED STATES
		
			April 15, 2013
			Mr. Roberts (for himself
			 and Mr. Moran) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To amend the Communications Act of 1934 to require a
		  provider of a commercial mobile service or an IP-enabled voice service to
		  provide call location information concerning the user of such a service to law
		  enforcement agencies in order to respond to a call for emergency services or in
		  an emergency situation that involves risk of death or serious physical
		  harm.
	
	
		1.Short titleThis Act may be cited as the
			 Kelsey Smith
			 Act.
		2.Required
			 disclosure of call information locationTitle II of the Communications Act of 1934
			 (47 U.S.C. 201) is amended by inserting after section 222 the following new
			 section:
			
				222A.Required
				disclosure of call location information
					(a)In
				GeneralNotwithstanding section 222, at the request of a law
				enforcement agency, a telecommunications carrier shall provide call location
				information concerning the user of a commercial mobile service (as such term is
				defined in section 332(d)) or the telecommunications device of the user of an
				IP-enabled voice service (as such term is defined in section 7 of the Wireless
				Communications and Public Safety Act of 1999 (47 U.S.C. 615b)) to a law
				enforcement official, in order to respond to the user's call for emergency
				services or to respond to an emergency situation that involves the risk of
				death or serious physical harm.
					(b)Hold
				HarmlessNo cause of action shall lie in any court against any
				provider of a commercial mobile service or an IP-enabled voice service, its
				officers, employees, or agents for providing call location information under
				subsection (a) while acting in good faith and in accordance with this section
				and any regulations promulgated pursuant to this section.
					(c)DefinitionFor
				the purpose of this section, the term emergency services have the
				meaning given such term in section
				222.
					.
		
